Opinión concurrente del
Juez Asociado Señor Negrón García.
Al concurrir con la Sentencia del Tribunal, hoy, al igual que lo expusiéramos el 23 de diciembre de 1986, reafir-mamos el criterio de que “bajo nuestra Constitución el Poder Ejecutivo no puede, sin el consenso del Senado, sustituir a un funcionario cobijado por una cláusula de continuidad. Actuó correctamente el foro de instancia. Al licenciado Betancourt le protege la misma en virtud del Art. 4 de la Ley Núm. 23 de 24 de julio de 1952 (3 L.P.R.A. sec. 93). El Gobernador no podía ni puede sustituirlo durante el receso del Senado. Para que su sucesor tome posesión del cargo, previamente necesita ser confirmado por el Senado de Puerto Rico”. (Énfasis en el original.) Betancourt Morales v. Gobernador de P.R., 118 D.P.R. 149 (1986).
—0-